Citation Nr: 1453981	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  05-41 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to service connection for left foot disability, to include claimed as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. Jackson, Counsel





INTRODUCTION

The Veteran served on active duty from February 1974 to February 1978.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision issue by the RO. In April 2012, the Board denied the Veteran's claim on appeal. The Veteran appealed the decision to the United States Court of Appeals for Veterans Claim (Court). In February 2014, the Court issued a Memorandum Decision vacating the April 2012 decision with regard to the issue on appeal and remanding the Veteran's claim for further development.

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.


FINDINGS OF FACT

1. The Veteran's left foot disability is not attributable to service.

2. The Veteran's left foot disability is unrelated to a service-connected disease or injury.  


CONCLUSIONS OF LAW

1. A left foot disability was not incurred in or aggravated in service. 38 U.S.C.A. §§ 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2. A left foot disability is not proximately due to, the result of, or aggravated by the service-connected residuals of a left little toe injury.  38 C.F.R. § 3.310 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letters sent to the Veteran in November 2004, March 2006 and April 2009. The claims were last adjudicated in January 2012.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims. The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal.  

In addition, the Veteran was afforded multiple VA examinations in connection with her claims for service connection. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the examinations and more importantly the medical opinions obtained in April 2010 and November 2011 are adequate with regard to the issues on appeal, as the opinions were predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. The examiners considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete rationale for the opinions stated. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

In summary, the Veteran was notified and aware of the evidence needed to substantiate her claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence. She was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. Thus, she was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits. See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448; 38 C.F.R. § 3.310(b). As the Board will find that there was no aggravation, the regulation does not affect the result in this case.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Analysis

Service connection is currently in effect for residuals, injury, left little toe, rated as noncompensable.  

Service treatment records show that the Veteran was treated for left little toe pain in April 1977.  The proximal portion of her proximal phalanx of her left 5th toe was resected.  No other service treatment is shown or claimed and the Veteran's feet were found to be normal on service discharge examination in December 1977.

The Veteran first claimed left foot disability in September 2004.  On VA evaluation in December 2004, the Veteran reported that she had had left toe surgery in 1976, and that since that time, she had left foot pain.  The assessment was left foot pain.  

In January 2005, the Veteran stated that she now had pain in her left 5th toe which radiates across the front of her foot and down the side of her foot.  Sometimes she loses her balance also because of it.  She stated that her foot condition is service connected and is aggravated by service.  

In March 2006, there was an assessment of left foot pain, possibly degenerative joint disease of the left 4th metatarsophalangeal joint.  X rays had not been considered.  

A private physician reviewed the Veteran's claims folder and examined her in May 2009.  The Veteran had complained of left foot pain, primarily in the left 5th toe and metatarsal, but there was also radiation to her ankle.  The doctor found symptoms in the area of her 5th left metatarsal and toe and assessed foot pain.  He felt that her current left foot disease was related to her in service left foot injury and was causing chronic pain, weakness, and difficulty ambulating.  He mentioned that she had left 5th metatarsal degenerative joint disease.  

On VA examination in April 2010, the Veteran complained of pain in her left small toe which radiated across the metatarsal heads and laterally into her foot, leg, and back.  She also complained of swelling around her lateral malleolus which she attributed to her small toe.  Examination revealed a limping gait.  Her little toe was a floppy toe, consistent with the excision of the proximal phalanx, and it had some tenderness.  There was also some edema just inferior to her lateral malleolus.  She could move all of her toes except for the left small one, which did not move actively due to the lack of a proximal phalanx.  X rays revealed excision of its proximal phalanx.  The diagnosis was correction of a left 5th hammertoe with excision of the proximal phalanx resulting in a floppy toe.  The examiner stated that there was no disability in her foot due to the toe surgery, other than the floppy toe.  The examiner stated that none of her complaints regarding her left foot or ankle were related to the in service surgery as they were nonphysiological for any toe condition.  In January 2011, the examiner reiterated his earlier opinion and indicated that there was no basis for the claim according to the orthopedic literature.  The examiner indicated that there was no anatomic or physiologic reason to substantiate the May 2009 private physician's opinion.  

In November 2011, another VA examination was conducted, and 4th dorsal metatarsalgia was diagnosed.  The examiner reviewed the claims folder including the Veteran's service treatment records for her left 5th toe disability and indicated that the Veteran's current foot condition with pain over her left 4th metatarsal joint is less likely than not related to or aggravated by her service connected condition.  The reasons given were that there was no evidence of any further conditions and complaints related to the left foot in service.  There was no interim data proximate to service discharge and no evidence indicating that the current left foot condition is causally related to service or any of its incidents.  There was no evidence that the 5th toe condition had aggravated the 4th metatarsal condition.  There was nothing in the accepted, peer reviewed, credible, and authoritative orthopedic literature that an ostectomy for painful callus/toe condition in the remote past would cause other conditions of other toes in the same foot in the distant future.  The Veteran had incidental findings of hammertoes of toes 2-4 and an incidental calcaneal spur also.  

As for the Veteran's left ankle, left 4th metatarsalgia, hammertoes of toes 2-4, and calcaneal spur, there is no specific evidence showing that the Veteran had a disease or injury of any of these in service, or that current disability of any of these is directly related to service or was caused or aggravated by her service connected left toe disability.  

Moreover, the preponderance of the evidence indicates that the foot disabilities shown were not caused or aggravated by the Veteran's service connected left 5th toe disability.  A private physician had indicated in May 2009 that the Veteran's current left foot disease was related to her in service left foot injury, but did not clearly indicate what that disease was.  X rays were not obtained at that time. X-ray findings obtained in conjunction with the VA examination in April 2010 did not show degenerative joint disease.  Thus, the Board finds the May 2009 opinion is speculative in nature and does not provide the degree of certainty required for persuasive nexus evidence in this case. Conjectural or speculative opinions which suggest no more than some remote possibility of an etiological relationship are insufficient to support a grant of service connection. See 38 C.F.R. § 3.102 (2007). See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship). Accordingly, this opinion is afforded little probative value.

The VA examiner in April 2010 indicated in relevant part that none of the Veteran's complaints in her left foot or ankle were related to her in service surgery, as they were nonphysiological for any toe condition.  Additionally, the examiner in November 2011 indicated that it was less likely than not that the Veteran's left 4th metatarsal joint pain was related to or aggravated by her service connected left 5th toe disability.  He also indicated that her calcaneal spur and hammertoes of toes 2-4 were incidental, meaning there was no relationship between them and either service or the service connected left 5th toe disability.  Because the VA examiners in April 2010 and November 2011 gave detailed reasons for their opinions, their opinions are considered most probative.  Prejean v. West, 13 Vet. App. 444 (2000).  

The Board has the authority to and affords more probative weight to the opinion of the VA examiner offered in April 2010 and November 2011. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

The only other evidence of record supporting this claim is the various general lay assertions. In this case, the Board finds that the Veteran was competent to state that her foot condition is service connected and has been aggravated by service ( the Board notes that she had been a hospital corpsman in service and had been a nurse after service). See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). Here, the Board finds his assertions to be credible. However, in this case, the Board finds the opinions offered by the VA examiners in April 2010 and November 2011 to be more probative. It is clear that the examiners fully understood the basis for the claims yet still determined, after reviewing the facts of the case, that the Veteran's current left foot disability was related to causes other than service or the Veteran's service-connected residuals of a left little toe injury. 

Finally, the Board notes that its February 2014 decision vacating the April 2012 Board decision, the Court found that the Board provided inadequate reasons and bases for its determination because it failed to discuss January 2005 VA podiatry consultations notes, including evidence of an x-ray revealing she had exostosis and October 2005 treatment notes from Gainesville Podiatry addressing pain and range of motion in her left foot. 

The January 2005 VA podiatry note documents the Veteran's symptoms of tender 5th toe with a report of hammer toe surgery in 1976. Objectively, x-ray findings showed resection of "prox phal head and shaft ... basal spike left prominence over corresponding spike." The assessment was exostosis. She was advised to wear wide shoes and return to the clinic as needed. The October 2005 Gainesville Podiatry clinic note does address the Veteran's complaints of pain and limited range of motion in her left foot. Significantly absent from either of these records is any indication of nexus linking the left foot disability to service or a service-connected disability. Accordingly, these records do not serve to change the Board's determination that Veteran's current left foot disability is unrelated to service or her service-connected residuals of a left little toe injury.

For the foregoing reasons, the Board finds that the claims of entitlement to service connection for a left foot disability to include as secondary to the service-connected residuals of a left little toe injury must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claims, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).








ORDER

Entitlement to service connection for a left foot disability, claimed as secondary to the service-connected residuals of a left little toe injury is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


